SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A (Amendment No. 2) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 16, 2015 BioMarin Pharmaceutical Inc. (Exact name of Registrant as Specified in Its Charter) Delaware 000-26727 68-0397820 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 770 Lindaro San Rafael, CA (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (415) 506-6700 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note. On January 16, 2015, BioMarin Pharmaceutical Inc. (BioMarin) filed with the Securities and Exchange Commission (the SEC) a current report on Form 8-K (the Initial 8-K) to report, among other things, the consummation of the acquisition by BioMarin of Prosensa Holding N.V. in liquidatie (Prosensa). On April 3, 2015, BioMarin amended such filing to include the Unaudited Condensed Consolidated Financial Statements of Prosensa and the Unaudited Pro Forma Condensed Combined Financial Statements of BioMarin. This Amendment No. 2 to the Initial 8-K (this Form 8-K/A) amends and supplements Item 9.01 of the Initial 8-K by providing the Audited Consolidated Financial Statements of Prosensa as of and for the year ended December 31, 2014 solely for purposes of complying with Item 3-05 of Regulation S-X. This Form 8-K/A includes Prosensa’s Audited Financial Statements as of and for the year ended December 31, 2014 and does not make any other changes to the Original Form 8-K or Amendment No. 1.
